DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Africa on October 28, 2015. It is noted, however, that applicant has not filed a certified copy of the 2015/02866 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 17, 18, 24, 26, and 28-31 are rejected rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602).  Ginn et al. disclose the invention substantially as claimed.  Ginn et al. disclose, at least in figures 5D and 5E and col. 9, line 41 to col. 10, line 27; an aneurysm occluder comprising a number of disc-shaped inserts (22 a-b), each disc-shaped insert having a central locating hole (i.e., a “cylindrical void space”) that locates over an absorber or material (30) that causes blood clotting made of an absorbent material (e.g., “hydrogel,” according to col. 6, lines17-24),  and the absorber is elongate; wherein the absorbent material can absorb many times it weight and is made of and expands, when absorbing fluid, thus forming a barrier to blood flow; wherein the absorbent material disintegrates with time (I.e., the material is “bioabsorbable.”); and wherein the mesh may be made of metal strands of stainless steel (according to col. 12, lines 34-39).  
However, for the embodiment of the occluder in figures 5D and 5E, Ginn et al. do not explicitly disclose a deformable housing made of mesh; wherein the housing has a tubular shape with closed off ends, in an expanded or relaxed state and to be compressible or elongated in length and/or breadth, in three dimensions, to adjust to the inner shape of the aneurysm cavity, in situ; wherein the disc-shaped inserts have a diameter similar to the diameter of the housing in its expanded state; wherein the disc-shaped inserts may be positioned at opposite ends of the housing, and/or at various intervals there between, within the housing; wherein the disc-shaped inserts are, at their circumference, secured to the housing so that the disc-shaped inserts face the longitudinal direction of the housing; and wherein central locating holes in the disc-shaped inserts locate over the absorber in the case where the absorber extends 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602) in view of Silver et al. (7,769,420).  Ginn et al. disclose the .
Claims 7, 19-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602) in view of Hewitt et al. (9,078,658). Ginn et al. disclose the invention substantially as claimed, wherein the housing (40) is made of mesh. However, Ginn et al. do not explicitly disclose that some or all of the weave threads of the mesh and/or some or all of the weft threads of the woven mesh includes clotting agents or absorbent agents or both or a combination of both, wherein fiber strands or thrombin particles which interact with blood components are included in the mesh or forms part of the mesh; wherein pharmacological substances are attached to the mesh, wherein the pharmacological substances are slow release substances and enhance blood clotting or decreases the size of the aneurysm or decrease inflammation in the aneurysm wall; and wherein the housing has memory so that the housing tends to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602) in view of Pavcnik et al. (8,317,823). Ginn et al. disclose the invention . 
Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are not persuasive. First, Applicant argues that Ginn does not disclose an absorbent material or a material that causes blood clotting for Ginn’s embodiments of devices shown in figures 3A-3C and 9A-9E.  However, Ginn explicitly discloses, in col. 6, lines 17-24, hydrogel as one example of an absorbent material for any of the embodiments of “sealing member 22,” wherein “hydrogel is absorbent, microporous gel,” and “Hydrogels absorb fluids very quickly.”	
Secondly, Applicant argues that reference “Gawwad” does not disclose or teach, as claimed, frames, frame segments, absorbent material, and material that causes 
Regarding Ginn, Applicant further argues that the devices of Ginn are not aneurysm occluders.  The examiner respectfully disagrees, for this argument is directed to the intended use of the invention rather than to structural differences between the invention and the reference device.  Structurally and as described in the rejection above, Ginn indeed discloses or teaches, inter alia, a deformable housing and disc-shaped inserts as claimed.  
Applicant also argues that Ginn does not disclose that the discs are not spaced as claimed in Pillai.  The examiner disagrees, for Ginn teaches, in fig. 3A, disc-shaped inserts (22a-22c) that are spaced apart prior to being compressed together within (a deformable housing.)  Also, Applicant should note that the limitation on which the Applicant relies (a “frame with a number of spaced apart discs therein”) is not stated in the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc., 7 USPQ2d, 1064.
 Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771